      Case 2:20-cv-00549-MHT-SRW Document 9 Filed 08/06/20 Page 1 of 4




  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

       MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


BONNIE PLANTS, INC.,       )
                           )
     Plaintiff,            )
                           )                    CIVIL ACTION NO.
     v.                    )                      2:20cv549-MHT
                           )                           (WO)
GREEN EARTH MEDIA GROUP,   )
LLC, a Pennsylvania        )
Limited Liability Company, )
and JOAN CASANOVA, an      )
Individual,                )
                           )
     Defendants.           )

             CONSENT PRELIMINARY INJUNCTION ORDER

      This matter is before the court on the Unopposed

Motion for Entry of Agreed Order on Plaintiff's Motion

for     Temporary       Restraining       Order     and     Preliminary

Injunctive Relief and Incorporated Memorandum of Law

("Motion")      filed      by   plaintiff       Bonnie    Plants,    Inc.

("Bonnie Plants"). Defendants Green Earth Media Group,

LLC    ("GEM"),      and    Joan     Casanova     ("Casanova,"       and,

together with Bonnie Plants and GEM, the "Parties") do

not    oppose    the    Motion.    For    the    reasons    below,       the

Motion will be granted.
      Case 2:20-cv-00549-MHT-SRW Document 9 Filed 08/06/20 Page 2 of 4




       On Thursday, July 30, 2020, Bonnie Plants filed a

Verified       Complaint,         and        a        Motion      for      Temporary

Restraining Order and Preliminary Injunctive Relief and

Incorporated         Memorandum          of           Law   (the          "Injunction

Motion").

       On Friday, July 31, 2020, the Court granted the

Injunction       Motion,       in       part,          entered        a     Temporary

Restraining Order ("TRO"), and scheduled a preliminary

injunction       hearing      for   Monday,            August     10,      2020.    See

Doc. No. 5. The TRO is scheduled to expire on August

14, 2020. Id. at ¶ 4.

       The parties are engaged in settlement negotiations,

are    hopeful    that     they     can      negotiate           an   out-of-court

resolution,       and    would      like         to    focus     their      time    and

resources       on      continuing           negotiations             rather       than

preparing      for      and    participating                in    a       preliminary

injunction hearing.

       Although GEM and Casanova deny any wrongdoing, they

agree to entry of a preliminary injunction enjoining

them    from     the    same     conduct          described           in    the    TRO.


                                         2
      Case 2:20-cv-00549-MHT-SRW Document 9 Filed 08/06/20 Page 3 of 4




Further, GEM and Casanova agree that the preliminary

injunction may remain in place until further orders of

the Court.

      GEM and Casanova also inform the Court that they

freely and voluntarily waive their right to have Bonnie

Plants      post    a    bond    as    security      for   the    preliminary

injunction.

                                       ***

      Accordingly, it is ORDERED as follows:

      (1) The Unopposed Motion for Entry of Agreed Order

on Plaintiff's Motion for Temporary Restraining Order

and    Preliminary          Injunctive       Relief    (doc.      no.     8)   is

granted.

      (2)     Defendants         GEM      and     Casanova        are     hereby

RESTRAINED         and   ENJOINED      from     directly     or    indirectly

using, disclosing, disseminating, releasing, or in any

way     making       public       information,        documents,          and/or

knowledge received by the defendants from or regarding

plaintiff          Bonnie       Plants,       Inc.    or     its        business

operations, employees, or products during the course of


                                        3
      Case 2:20-cv-00549-MHT-SRW Document 9 Filed 08/06/20 Page 4 of 4




the    parties'     business     relationship.        This   preliminary

injunction       order    applies        to    GEM,   Casanova,     GEM's

officers, agents, servants, employees, and attorneys,

and all persons in active concert or participation with

any of the foregoing.

      (3) Plaintiff Bonnie Plants is not required to post

a bond because defendants GEM and Casanova have freely

and    voluntarily       waived    any        requirement    for   Bonnie

Plants to do so.

      (4) This order, and the injunctive relief granted

herein, shall remain in effect until further order of

the court.

      DONE, this the 6th of August, 2020.

                                /s/ Myron H. Thompson
                             UNITED STATES DISTRICT JUDGE




                                     4
